                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

LINDA C. DICKERSON,                              )
                                                 )
Plaintiff,                                       )
                                                 )
v.                                               )
                                                 )      Case No. 2:19-CV-21-SPM
                                                 )
                                                 )
                                                 )
ANDREW M. SAUL, 1                                )
Commissioner of Social Security,                 )
                                                 )
Defendant.                                       )



                                  MEMORANDUM OPINION

        This is an action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for judicial review of the final

decision of Defendant Andrew M. Saul, Commissioner of Social Security (the “Commissioner”)

denying the application of Plaintiff Linda C. Dickerson (“Plaintiff”) for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq., and for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C.

§§ 1381, et seq. (the “Act”). The parties consented to the jurisdiction of the undersigned magistrate

judge pursuant to 28 U.S.C. § 636(c). (Doc. 11). Because I find the decision denying benefits was

supported by substantial evidence, I will affirm the Commissioner’s denial of Plaintiff’s

application.




1
  On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Federal Rule of Civil Procedure 25(d), Commissioner Saul is substituted for Nancy A. Berryhill
as defendant in this action. No further action needs to be taken to continue this suit by reason of
the last sentence of 42 U.S.C. § 405(g).
                                                 1
   I.      PROCEDURAL BACKGROUND

        On November 29, 2012, Plaintiff applied for DIB and a period of disability, alleging that

she had been unable to work since November 9, 2012. (Tr. 310-11). On December 6, 2012, she

applied for SSI, again alleging that she had been unable to work since November 9, 2012. (Tr.

312-16). She alleged disability based on herniated discs, swelling in her feet and legs, arthritis in

her spine and foot, pain, fatigue, and depression. (Tr. 358). Her applications were initially denied.

(Tr. 126, 138, 144-49). On March 11, 2013, Plaintiff filed a request for a hearing by an

Administrative Law Judge (“ALJ”). (Tr. 142-43). On August 19, 2015, following two hearings,

the ALJ found that Plaintiff was not under a “disability” as defined in the Act. (Tr. 7-26). On

October 15, 2015, Plaintiff filed a Request for Review of Hearing Decision with the Social Security

Administration’s Appeals Council. (Tr. 6). On September 6, 2016, the Appeals Council declined

to review the case. (Tr. 1-5). Plaintiff appealed the decision to this Court, and on March 16, 2018,

the Court remanded the case to the Commissioner for further evaluation of Plaintiff’s subjective

allegations. (Tr. 869-71, 940-59). In June 2018, the Appeal Council remanded the claims to the

ALJ. (Tr. 964). The ALJ held a supplemental hearing on August 29, 2018. (Tr. 791-841). On

November 21, 2018, the ALJ issued a partially favorable decision, finding Plaintiff was not

disabled prior to April 23, 2016, but was disabled beginning April 23, 2016 (the date on which her

age category changed from an individual closely approaching an advanced age to an individual of

advanced age under 20 C.F.R. § 404.1563). (Tr. 723-58). Plaintiff did not seek review by the

Appeals Council, and the decision of the ALJ stands as the final decision of the Commissioner of

the Social Security Administration.




                                                 2
       II.      FACTUAL BACKGROUND

       At the time of the first hearing before the ALJ, on October 27, 2014, Plaintiff testified that

she was 53 years old, was 5’4” tall, and weighed 250 pounds. (Tr. 32). She had worked in the past

doing housekeeping and laundry at a nursing home for 25 years, which involved lifting 50 to 75

pounds at a time. (Tr. 33-34). She also worked as a home health aide for her boyfriend, helping

him dress, bathe, shower, and do other tasks. (Tr. 34-35). Plaintiff testified that she stopped doing

both jobs in 2012 because she had problems with leg swelling that made her unable to walk or

work. (Tr. 33-35). Plaintiff also testified that she has hypertension that makes her legs swell every

night and that sometimes the swelling causes her to be unable to walk without a walker; that she

has daily headaches, that she sleeps all the time from her medicines, that her shoulders hurt and

she cannot lift more than a gallon of milk without pain; that she is diabetic and has high blood

pressure; that she has back pain and lies around a lot to deal with it; and that she has depression

and cries every week or so for a day or two. (Tr. 35-43). She takes care of her boyfriend’s

granddaughter and plays computer games during the day, though she cannot sit at the computer

for very long. (Tr. 49-51). At the supplemental hearing on June 24, 2015, Plaintiff testified that

she has tried to lose weight and has not been successful, that if she pushes herself and walks too

far then her legs start swelling and she is down for several days, that she elevates her feet for about

six hours between 8:00 a.m. and 5:00 p.m., and that her legs swell even when she is on diuretics.

(Tr. 102-04).

       At a third hearing, following remand, Plaintiff testified as follows. She lives with her

boyfriend, his daughter, and his daughter’s four children, but she does not have any child care

responsibility for the children. (Tr. 820). She previously was responsible for watching her

boyfriend’s daughter’s daughter, but at the time she never lifted the child, took her outside, bathed



                                                  3
her, or cooked for her. (Tr. 820-22). Plaintiff testified that during the relevant period of November

2012 through August 2016, she would be up on her feet for maybe ten minutes at a time, about

five times a day. The rest of the time, she would be on the couch or in a lounge chair, with her feet

propped up. (Tr. 823). Plaintiff would be up on her feet during a shopping trip for maybe 30

minutes at the most, and her legs would hurt and swell, and she would get out of breath. (Tr. 827).

Her doctor told her to elevate her legs. (Tr. 822). Plaintiff was wearing flip-flops at the hearing,

because that is all she can wear given the swelling in her ankles and feet. (Tr. 824). Her doctors

have changed her medication and dosage several times. (Tr. 826). There were times when Plaintiff

as not on her blood pressure medication, because she could not stay awake to go to work or because

she did not have the money to buy it. (Tr. 824). The lisinopril makes her fatigued and she takes

naps on and off all day. (Tr. 825).

       With regard to Plaintiff’s medical records, the Court accepts the facts as provided in the

parties’ statement of facts and responses. The Court will address specific facts relevant to the issues

presented by the parties’ briefs, as needed, in the discussion section below.

       III.    STANDARD FOR DETERMINING DISABILITY UNDER THE ACT

       To be eligible for benefits under the Social Security Act, a claimant must prove he or she

is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001); Baker v. Sec’y of Health

& Human Servs., 955 F.2d 552, 555 (8th Cir. 1992). The Social Security Act defines as disabled

a person who is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

423(d)(1)(A); 1382c(a)(3)(A); see also Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010). The

impairment must be “of such severity that he [or she] is not only unable to do his [or her] previous



                                                  4
work but cannot, considering his [or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy, regardless of whether such

work exists in the immediate area in which he [or she] lives, or whether a specific job vacancy

exists for him [or her], or whether he [or she] would be hired if he [or she] applied for work.” 42

U.S.C. §§ 423(d)(2)(A); 1382c(a)(3)(B).

       To determine whether a claimant is disabled, the Commissioner engages in a five-step

evaluation process. 20 C.F.R. §§ 404.1520(a), 416.920(a); see also McCoy v. Astrue, 648 F.3d

605, 611 (8th Cir. 2011) (discussing the five-step process). At Step One, the Commissioner

determines whether the claimant is currently engaging in “substantial gainful activity”; if so, then

the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i); McCoy, 648 F.3d at

611. At Step Two, the Commissioner determines whether the claimant has a severe impairment,

which is “any impairment or combination of impairments which significantly limits [the

claimant’s] physical or mental ability to do basic work activities”; if the claimant does not have a

severe impairment, the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(ii), 404.1520(c),

416.920(a)(4)(ii), 416.920(c); McCoy, 648 F.3d at 611. At Step Three, the Commissioner evaluates

whether the claimant’s impairment meets or equals one of the impairments listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 (the “listings”). 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii);

McCoy, 648 F.3d at 611. If the claimant has such an impairment, the Commissioner will find the

claimant disabled; if not, the Commissioner proceeds with the rest of the five-step process. 20

C.F.R. §§ 404.1520(d), 416.920(d); McCoy, 648 F.3d at 611.

       Prior to Step Four, the Commissioner must assess the claimant’s “residual functional

capacity” (“RFC”), which is “the most a claimant can do despite [his or her] limitations.” Moore

v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)); see also 20 C.F.R.



                                                 5
§§ 404.1520(e), 416.920(e), 416.945(a)(1). At Step Four, the Commissioner determines whether

the claimant can return to his or her past relevant work, by comparing the claimant’s RFC with the

physical and     mental demands      of the claimant’s past relevant work. 20 C.F.R.

§§ 404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f); McCoy, 648 F.3d at 611. If the

claimant can perform his or her past relevant work, the claimant is not disabled; if the claimant

cannot, the analysis proceeds to the next step. Id. At Step Five, the Commissioner considers the

claimant’s RFC, age, education, and work experience to determine whether the claimant can make

an adjustment to other work in the national economy; if the claimant cannot make an adjustment

to other work, the claimant will be found disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g),

404.1560(c)(2), 416.920(a)(4)(v), 416.920(g), 416.960(c)(2); McCoy, 648 F.3d at 611.

       Through Step Four, the burden remains with the claimant to prove that he or she is disabled.

Moore, 572 F.3d at 523. At Step Five, the burden shifts to the Commissioner to establish that,

given the claimant’s RFC, age, education, and work experience, there are a significant number of

other jobs in the national economy that the claimant can perform. Id.; Brock v. Astrue, 674 F.3d

1062, 1064 (8th Cir. 2012); 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2).

       IV.     THE ALJ’S DECISION

       Applying the foregoing five-step analysis, the ALJ here found that Plaintiff has not

engaged in substantial gainful activity since the alleged onset date, November 9, 2012; that

Plaintiff had the severe impairments of degenerative disc disease, hypertension, osteoarthritis of

the right shoulder, diabetes, and morbid obesity; and that Plaintiff did not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Tr. 730-33). The ALJ found that Plaintiff

had the following RFC:



                                                6
       [Plaintiff] has the residual functional capacity to perform light work as defined in
       20 CFR 404.1567(b) and 416.967(b) except she can lift/carry up to twenty pounds
       occasionally and up to ten pounds frequently. She can stand and walk four hours
       out of an eight-hour workday. She can sit for six hours in an eight-hour workday.
       She cannot climb on ropes, ladders, or scaffolds. She can occasionally climb on
       ramps and stairs, stoop, kneel, crouch, or crawl. She can frequently reach overhead
       with the right upper extremity. She is limited to no more than frequent exposure to
       temperature extremes. She should avoid concentrated exposure to work hazards,
       such as unprotected heights and being around dangerous moving machinery. She
       should avoid concentrated exposure to wet surfaces and vibration.

(Tr. 733-34).

       At Step Four, the ALJ found Plaintiff was unable to perform her past relevant work as a

hand launderer. (Tr. 743). At Step Five, relying on the testimony of a Vocational Expert, the ALJ

found that prior to April 23, 2016 (when her age category changed from “closely approaching

advanced age” to “advanced age”), there were jobs that existed in significant numbers in the

national economy that Plaintiff could have performed, including representative occupations such

as copy machine operator (light, unskilled, Dictionary of Occupational Titles No. 207.686-014,

49,000 jobs in the national economy); electrode cleaner (light, unskilled, Dictionary of

Occupational Titles No. 729.687-014, 61,000 jobs in the national economy); and wafer cleaner

(light, unskilled, Dictionary of Occupational Titles No. 590.685-062, 51,000 jobs in the national

economy). (Tr. 744-45). However, the ALJ found that beginning April 23, 2016, when Plaintiff’s

age category changed, there were no jobs that exist in significant numbers in the national economy

that Plaintiff could perform, and a finding of “disabled” was reached by direct application of

Medical-Vocational Rule 202.06. (Tr. 747). Accordingly, the ALJ found that Plaintiff was not

disabled prior to April 23, 2016, but became disabled on that date and continued to be disabled

through the date of his decision. (Tr. 747).




                                                7
        V.     DISCUSSION

        Plaintiff challenges the ALJ’s decision on two grounds: (1) that the ALJ did not conduct a

proper analysis of the credibility of Plaintiff’s subjective complaints, as directed on remand; and

(2) that the RFC finding is not supported by substantial evidence.

               A. Standard for Judicial Review

        The decision of the Commissioner must be affirmed if it “complies with the relevant legal

requirements and is supported by substantial evidence in the record as a whole.” Pate-Fires v.

Astrue, 564 F.3d 935, 942 (8th Cir. 2009); see also 42 U.S.C. §§ 405(g); 1383(c)(3); Estes v.

Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). “Under the substantial-evidence standard, a court

looks to an existing administrative record and asks whether it contains ‘sufficien[t] evidence’ to

support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). “Substantial evidence is

less than a preponderance, but is enough that a reasonable mind would find it adequate to support

the Commissioner’s conclusion.” Pate-Fires, 564 F.3d at 942. See also Biestek, 139 S. Ct. at 1154

(“Substantial evidence . . . means—and means only—‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’”) (quoting Consolidated Edison, 305 U.S. at

229).

        In determining whether substantial evidence supports the Commissioner’s decision, the

court considers both evidence that supports that decision and evidence that detracts from that

decision. Renstrom v. Astrue, 680 F.3d 1057, 1063 (8th Cir. 2012). However, the court “‘do[es]

not reweigh the evidence presented to the ALJ, and [it] defer[s] to the ALJ’s determinations

regarding the credibility of testimony, as long as those determinations are supported by good

reasons and substantial evidence.’” Id. at 1064 (quoting Gonzales v. Barnhart, 465 F.3d 890, 894



                                                8
(8th Cir. 2006)). “If, after reviewing the record, the court finds it is possible to draw two

inconsistent positions from the evidence and one of those positions represents the ALJ’s findings,

the court must affirm the ALJ’s decision.” Partee v. Astrue, 638 F.3d 860, 863 (8th Cir. 2011)

(quoting Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005)).

                B. The ALJ’s Analysis of Plaintiff’s Subjective Complaints

        Plaintiff’s first argument is that the ALJ erred by failing to conduct a new credibility

analysis, as he was directed to do on remand, or, in the alternative, that the ALJ did not properly

apply Social Security Ruling 16-3p.

        In the Court’s previous Memorandum and Order remanding this case, the Court stated:

        “Before determining a claimant’s RFC, the ALJ first must evaluate the claimant’s
        credibility.” Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007) (quotation marks
        omitted). When evaluating the credibility of a plaintiff’s subjective complaints, the
        ALJ must consider several factors: “(1) the claimant’s daily activities; (2) the
        duration, intensity, and frequency of pain; (3) the precipitating and aggravating
        factors; (4) the dosage, effectiveness, and side effects of medication; (5) any
        functional restrictions; (6) the claimant’s work history; and (7) the absence of
        objective medical evidence to support the claimant’s complaints.” Moore [v.
        Astrue, 572 F.3d 520, 524 (8th Cir. 2009)] (citing Finch v. Astrue, 547 F.3d 933,
        935 (8th Cir. 2008), and Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)).
        “An ALJ who rejects subjective complaints must make an express credibility
        determination explaining the reason for discrediting the complaints.’ Moore, 572
        F.3d at 524 (quoting Singh v. Apfel, 222 F.3d 448, 452 (8th Cir. 2000)).

(Tr. 952-53). The Court noted that “[t]he central issue in this case is the credibility of Plaintiff’s

assertion that she has leg swelling (particularly after exertion) and back pain that make it difficult

for her to sit, stand, lift, and walk.” (Tr. 953). In reviewing the ALJ’s credibility analysis, the Court

found that several of the statements the ALJ made to support that credibility analysis were not

supported by the record. (Tr. 953-58). Specifically, the Court noted that the ALJ mischaracterized

Plaintiff’s very limited Plaintiff’s daily activities “extensive” and that noted that those activities

“certainly do not support the ALJ’s finding that Plaintiff can stand/walk for six hours in an eight-



                                                   9
hour workday, lift up to 50 pounds, and frequently stoop, kneel, and crouch” (Tr. 954-55); that the

ALJ improperly interpreted a form describing Plaintiff’s past activities such as dancing and playing

tennis as a description of Plaintiff’s current activities (Tr. 955-56); that the ALJ asserted that

Plaintiff’s “legal issues provide an alternative explanation for her lack of employment” when there

was no evidence in the record to support that statement (Tr. 956-57); that the ALJ mischaracterized

the record when he indicated that Plaintiff’s blood pressure was well-controlled when Plaintiff was

taking her medications (Tr. 957-58); and that the ALJ characterized several records as showing

noncompliance with treatment records when they actually were just treatment notes recording

which medications Plaintiff was or was not taking at various times or notes indicating that Plaintiff

could not afford her medication. (Tr. 958). The Court concluded:

       In light of the fact that many aspects of the credibility analysis do not appear to be
       supported by the record, and the fact that the evidence as a whole does not weigh
       so heavily against Plaintiff’s subjective complaints that the ALJ would necessarily
       have disbelieved Plaintiff absent the ALJ’s erroneous inferences from the record,
       the Court finds that remand is required.

(Tr. 958).

       In the new decision on remand, the ALJ noted that this Court had directed the ALJ to

conduct a new credibility analysis. (Tr. 727). However, the ALJ also correctly noted that the

Commissioner has issued a new ruling, applicable to decisions made on or after March 28, 2016,

that eliminates the use of the term “credibility” when evaluating subjective symptoms. SSR 16-3p,

2017 WL 5180304, at *1-*2 (Oct. 25, 2017). (Tr. 727). This ruling clarifies that “subjective

symptom evaluation is not an examination of an individual’s character.” Id. at *2. The factors to

be considered remain the same under the new ruling as they were previously. See id. at *13 n.27

(“Our regulations on evaluating symptoms are unchanged.”). See also 20 C.F.R. §§ 404.1529,

416.929 (addressing how symptoms such as pain are evaluated). The ALJ applied the new ruling



                                                 10
in the new decision, and the Court will evaluate whether the ALJ’s new decision is consistent with

SSR 16-3p and the applicable regulations, rather than evaluating whether the ALJ performed a

“credibility” analysis, keeping in mind that the factors to be considered are substantially the same.

       Under SSR 16-3p, in evaluating the intensity, persistence, and limiting effects of an

individual’s symptoms, the ALJ must “examine the entire case record, including the objective

medical evidence; an individual’s statements about the intensity, persistence, and limiting effects

of symptoms; statements and other information provided by medical sources and other persons;

and any other relevant evidence in the individual’s case record.” 2017 WL 5180304, at *4. The

ALJ will also consider the following factors: daily activities; the location, duration, frequency, and

intensity of pain or other symptoms; factors that precipitate and aggravate the symptoms; the type,

dosage, effectiveness, and side effects of any medication an individual takes or has taken to

alleviate pain or other symptoms; treatment, other than medication, an individual receives or has

received for relief of pain or other symptoms; any measures other than treatment an individual uses

or has used to relieve pain or other symptoms (e.g., lying flat on his or her back, standing for 15

to 20 minutes every hour, or sleeping on a board); and any other factors concerning an individual's

functional limitations and restrictions due to pain or other symptoms. Id. at *7-*8. See also 20

C.F.R. §§ 404.1529(c)(3), 416.929(c)(3) (same); Moore v. Astrue, 572 F.3d 520, 524 (8th Cir.

2009) (stating that relevant factors to consider claimant’s daily activities; the duration, intensity,

and frequency of the symptoms; precipitating and aggravating factors; the dosage, effectiveness,

and side effects of medication; any functional restrictions; the claimant’s work history; and the

objective medical evidence) (citing Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008), and Polaski

v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)).




                                                 11
       SSR 16-3p states that “[t]he determination or decision must contain specific reasons for

the weight given to the individual’s symptoms, be consistent with and supported by the evidence,

and be clearly articulated so the individual and any subsequent reviewer can assess how the

adjudicator evaluated the individual’s symptoms.” 2007 WL 5108034, at *10. The Court defers to

the ALJ’s assessment of the claimant’s subjective complaints if that assessment is supported by

good reasons and substantial evidence. Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1090

(8th Cir. 2018). See also Juszczyk v. Astrue, 542 F.3d 626, 632 (8th Cir. 2008).

       As a preliminary matter, the Court notes that the ALJ did give more weight to Plaintiff’s

subjective complaints in the new decision than he did in her prior decision. In the new decision,

the ALJ limited Plaintiff to standing and walking four hours in an eight-hour workday (instead of

six), to lifting/carrying only twenty pounds occasionally (instead of fifty pounds), and to

occasional (instead of frequent) stooping, kneeling, crouching, and crawling. The ALJ did,

however, significantly discount Plaintiff’s subjective complaints even in the new decision. After

review of the record in light of the deference the Court must give to the ALJ, the Court finds that

the ALJ’s analysis of Plaintiff’s subjective complaints was consistent with SSR 16-3p and was

supported by substantial evidence. A review of the ALJ’s decision shows that the ALJ did not

repeat the errors the Court found concerning in the prior discussion, discussed much of the relevant

evidence and several of the factors in a manner supported by the record, and explicitly discounted

Plaintiff’s subjective complaints. Thus, the Court must defer to that determination.

       First, the ALJ reasonably considered that the objective medical evidence was not entirely

consistent with Plaintiff’s complaints. As the ALJ correctly noted, contrary to Plaintiff’s claims of

leg swelling so severe that she could not walk, the objective examinations during the relevant time

period showed only no edema, trace edema or +1 edema—levels of edema that the medical experts



                                                 12
testified would not be a major problem and would not likely affect Plaintiff’s ability to stand or

require elevation of the legs. (Tr. 86-87, 98-99, 529, 533, 547, 558, 581, 585, 589, 624, 645, 692,

696, 710, 722, 737-42, 802, 806-07, 811-14, 1293, 1304, 1323, 809, 818). 2 The ALJ also noted

numerous unremarkable or normal objective findings related to Plaintiff’s degenerative disc

disease and osteoarthritis of the right shoulder, including, but not limited to, physical examination

findings showing normal gait and station, full strength in upper and lower extremities, negative

straight leg test, intact sensation, and normal reflexes (Tr. 529, 547, 558, 624,734-42); a shoulder

X-ray revealing only mild osteoarthritis (Tr. 512, 736). Although an ALJ may not reject a

claimant’s statements about the intensity and persistence of her symptoms “solely because the

available objective medical evidence does not substantiate” those statements, the regulations

recognize that objective medical evidence is “a useful indicator to assist [the Commissioner] in

making reasonable conclusions about the intensity and persistence of [a claimant’s] symptoms and

the effect those symptoms, such as pain, may have on [the claimant’s] ability to work.” 20 C.F.R.

§§ 404.1529 (c)(2), 416.929(c)(2). See Goff v. Barnhart, 421 F.3d 785, 792 (holding that it was

proper for the ALJ to consider unremarkable or mild objective medical findings as one factor in

assessing a claimant’s allegations of disabling pain); Steed v. Astrue, 524 F.3d 872, 876 (8th Cir.

2008) (upholding RFC finding that was based on largely mild or normal objective findings).

       Second, the ALJ reasonably considered the fact that Plaintiff received only conservative

treatment for her impairments. (Tr. 737, 742). For Plaintiff’s hypertension and leg swelling,

Plaintiff’s doctors suggested leg elevation, compression stockings (which Plaintiff did not use

because she found them uncomfortable), dietary changes, and medication. (Tr. 498, 737, 742). For



2
  Plaintiff notes that in April 2012, Plaintiff had 3+ pitting edema (Tr. 499); however, that record
is dated seven months prior to the alleged onset date, and at a time when Plaintiff had not taken
any mediation for several months. (Tr. 310, 312, 359, 498, 499, 737, 1146).
                                                 13
Plaintiff’s degenerative disc disease and osteoarthritis of the right shoulder, the ALJ noted that

Plaintiff received chiropractic treatment, but that there was nothing to indicate that she had any

ongoing treatment with an orthopedist, neurologist, or pain management specialist, nor was there

any evidence that she required interventions such as surgery or ongoing injections. (Tr. 742). For

Plaintiff’s obesity, the ALJ noted that Plaintiff’s doctors recommended weight loss, but there is no

evidence that Plaintiff’s doctors ever recommended she seek ongoing treatment with a bariatric

specialist or considered bariatric surgery. (Tr. 742). In addition, the ALJ reasonably noted that

although Plaintiff alleged very serious difficulties in standing and walking, there is no indication

that Plaintiff was prescribed a cane, walker, or wheelchair. (Tr. 742). The conservative treatment

Plaintiff received was a reasonable consideration in partially discounting Plaintiff’s complaints.

See Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015) (holding that ALJ properly considered

claimant’s relatively conservative treatment history when evaluating her subjective complaints).

       Third, the ALJ reasonably considered the medical opinion evidence regarding Plaintiff’s

functional limitations, which consistently suggested Plaintiff was significantly more capable than

her testimony would have indicated. The ALJ gave significant weight to the testimony of Kweli J.

Amusa, M.D., who testified at the hearing on remand. (Tr. 739-40). Dr. Amusa opined, inter alia,

that Plaintiff could not lift greater than 20 pounds occasionally or 10 pounds frequently; would be

limited to standing and walking four out of eight hours.; and would be limited to sitting six hours

out of eight. (Tr. 805). Notably, when Dr. Amusa testified, both the ALJ and Plaintiff’s attorney

questioned him extensively about the effects he thought Plaintiff’s leg swelling would have had

on her ability to stand and walk. (Tr. 806-18). Dr. Amusa testified that it was unlikely that the level

of swelling in Plaintiff’s records would cause problems with standing and walking, and that he did

not see any evidence in the record that being on her feet during the day would cause her pain and



                                                  14
swelling to increase. (Tr. 807, 815-16, 818). The ALJ also gave significant weight to the opinion

of Anne E. Winkler, M.D., Ph.D. (Tr. 740-41). Dr. Winkler reviewed Plaintiff’s records in October

2014 and opined, inter alia, that Plaintiff could lift 50 pounds occasionally and 20 pounds

frequently, could sit for four hours at a time and for a total of eight hours, and could stand and

walk for three hours at a time for a total of six hours. (Tr. 446-47). Dr. Winkler also testified that

individuals who are more physically active usually have less edema; that regular exercise is often

recommended to treat edema; that she found no evidence in the medical record that working or not

working would impact Plaintiff’s leg swelling; and that leg elevation would not normally be

recommended for someone with Plaintiff’s level of edema. (Tr. 87-88, 93, 98-99). The ALJ found

Dr. Winkler’s opinion was entitled to significant weight, because she was an objective expert board

certified in internal medicine and rheumatology, and because her opinion was mostly consistent

with the clinical findings; however, the ALJ imposed some limitations beyond those in Dr.

Winkler’s opinion. (Tr. 741). The ALJ also gave some weight to the opinion of state agency

medical consultant Dr. Kevin Threlkeld, M.D., who reviewed Plaintiff’s medical records and

found that for the period between August 20, 2015, and July 31, 2016, Plaintiff could lift 50 pounds

occasionally and 25 pounds frequently, sit for six hours, and stand and walk for 6 hours. (Tr. 742,

911-12). However, the ALJ found Plaintiff more limited than reflected in Dr. Threlkeld’s opinions.

(Tr. 742). The ALJ gave only little weight to the opinion of the consultative examiner, Dennis A.

Velez, who found that Plaintiff had no impairments that limited her standing, sitting, walking,

manipulating, lifting, or carrying ability (Tr. 548); the ALJ found the evidence supported more

limitations than were present in Dr. Velez’s opinion. (Tr. 741).

       The ALJ’s decision also indicates that he considered other relevant factors that tend to

support Plaintiff’s subjective complaints, including her consistent work history from 1987 through



                                                 15
2012, some positive objective examination findings with regard to Plaintiff’s back and shoulder

problems, and the fact that Plaintiff’s doctors made several adjustments to her medications and

dosages. (Tr. 735, 737, 742). Although the ALJ apparently did not give as much weight to those

factors as Plaintiff would have liked, it is apparent that he considered them.

       Plaintiff argues that the ALJ again gave too much weight to her very limited daily activities,

such as occasionally doing laundry shopping in stores, and preparing sandwiches. (Tr. 743). The

Court finds no reversible error. As noted in the Court’s prior decision, the Court acknowledges

that Plaintiff’s reported daily activities are actually quite limited, and that the Eighth Circuit has

often found it improper for an ALJ to rely on very limited activities such as the ones Plaintiff

performs to discredit complaints of pain and inability to perform full-time work. See, e.g., Reed v.

Barnhart, 399 F.3d 917, 923-24 (8th Cir. 2005) (reversing where the ALJ gave undue weight to

Plaintiff’s ability to perform daily activities such as laundry and shopping without considering the

specific limitations she reported in her ability to do those activities; stating, “this court has

repeatedly observed that the ability to do activities such as light housework and visiting with

friends provides little or no support for the finding that a claimant can perform full-time

competitive work”) (quotation marks omitted). However, upon review of the decision as whole, it

does not appear that the ALJ relied heavily Plaintiff’s daily activities in making his decision. (Tr.

743). Moreover, unlike the last decision from the ALJ, in which the ALJ suggested that Plaintiff

was capable of playing tennis and dancing, the ALJ did not, in this decision, significantly

mischaracterize Plaintiff’s daily activities. The Court finds that the ALJ did not err by considering

Plaintiff’s daily activities as one factor in conjunction with the other factors discussed above in

evaluating Plaintiff’s complaints.




                                                 16
       Plaintiff also suggests that the ALJ did not follow this Court’s prior order in that he

considered that Plaintiff’s swelling was sometimes worse during gaps in her medication usage

without considering whether the gaps in medication usage were due to Plaintiff’s financial

difficulties. The Court finds no error. The Court’s concern in the prior order was that the ALJ was

discounting the credibility of Plaintiff’s complaints because she decided not to comply with her

treatment provider’s recommendations regarding her medications, without considering whether

Plaintiff was financially capable of such compliance. (Tr. 17, 958). In the new decision, it does not

appear that the ALJ was considering the gaps in medication as evidence of Plaintiff’s

noncompliance with treatment recommendations, for purposes of discounting her credibility;

instead, he was merely accurately discussing Plaintiff’s medical records. (Tr. 737).

       In sum, the Court finds that the ALJ conducted an express evaluation of Plaintiff’s claimed

symptoms, considered several of the relevant factors, and gave good reasons for finding those

symptoms not entirely consistent with the record. The evaluation of a claimant’s symptoms is

“primarily for the ALJ to decide, not the courts.” Igo v. Colvin, 839 F.3d 724, 731 (8th Cir. 2016)

(quotation marks omitted). Because the ALJ’s evaluation of Plaintiff’s symptoms is supported by

substantial evidence, the Court must defer to that evaluation. See Renstrom v. Astrue, 680 F.3d

1057, 1065 (8th Cir. 2012) (citing Juszczyk v. Astrue, 542 F.3d§ 626, 632 (8th Cir. 2008)).

               C. The RFC Assessment

       Plaintiff’s second argument is that the RFC finding is not supported by substantial

evidence. A claimant’s RFC is “the most a claimant can do despite [the claimant’s] limitations.”

Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009) (citing 20 C.F.R. § 404.1545(a)(1)); see also

20 C.F.R. § 416.945(a)(1). “The ALJ must assess a claimant’s RFC based on all relevant, credible

evidence in the record, ‘including the medical records, observations of treating physicians and



                                                 17
others, and an individual’s own description of his [or her] limitations.’” Tucker v. Barnhart, 363

F.3d 781, 783 (8th Cir. 2004) (quoting McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000)). “It

is the claimant’s burden, and not the Social Security Commissioner’s burden, to prove the

claimant’s RFC.” Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). “Because a

claimant’s RFC is a medical question, an ALJ’s assessment of it must be supported by some

medical evidence of the claimant’s ability to function in the workplace.” Combs v. Berryhill, 878

F.3d 642, 646 (8th Cir. 2017) (quoting Steed v. Astrue, 524 F.3d 872, 875 (8th Cir. 2008)).

However, “[e]ven though the RFC assessment draws from medical sources for support, it is

ultimately an administrative determination reserved to the Commissioner.” Cox v. Astrue, 495 F.3d

614, 619-20 (8th Cir. 2007).

       Based on a careful review of the record, the Court finds that the ALJ’s determination that

Plaintiff had the RFC to perform light work, with several additional limitations, was supported by

substantial evidence, including medical evidence. As discussed at length above, the RFC is

supported in part by the objective medical evidence, which suggested that Plaintiff’s leg swelling

and back pain were not as limiting as she reported; the opinion evidence from three reviewing

physicians and one examining physician, which suggested that Plaintiff could perform work as

demanding or more demanding than the work described in the RFC; and the ALJ’s analysis of

Plaintiff’s subjective complaints.

       Plaintiff also argues that the ALJ’s decision does not “include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical facts (e.g.,

laboratory findings) and nonmedical evidence (e.g., daily activities, observations),” as required by

Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *7 (July 2, 1996). The Court disagrees.

The ALJ discussed each of Plaintiff’s impairments at length and adequately explained how the



                                                18
medical and nonmedical evidence affected the RFC. (Tr. 29-52). However, even assuming,

arguendo, that the ALJ should have been more explicit in discussing how each of Plaintiff’s

impairments accounted for by the RFC, Plaintiff has not shown that that the ALJ’s failure to do so

affected the outcome of the case. The Court “will not set aside an administrative finding based on

an arguable deficiency in opinion-writing technique when it is unlikely it affected the outcome.”

Strongson v. Barnhart, 361 F.3d 1066, 1072 (8th Cir. 2004) (quotation omitted). See also Depover

v. Barnhart, 349 F.3d at 563, 567-68 (8th Cir. 2003) (no remand required where the ALJ did not

include an explicit function-by-function narrative discussion but clearly considered the relevant

functions and implicitly found no limitations in them). Here, in light of the ALJ’s extensive

discussion of each of Plaintiff’s impairments, it is abundantly clear that the ALJ considered them

and decided that they did not warrant additional limitations in the RFC.

       Plaintiff argues that the ALJ improperly based the RFC determination on the opinion of a

non-treating, non-examining doctor, Dr. Amusa, which Plaintiff argues does not constitute

substantial evidence in a Step Five case. See Doc. 16, at 37 (citing Nevland v. Apfel, 204 F.3d 853,

857-58 (8th Cir. 2000)). However, as discussed above, the ALJ did not rely solely on the opinion

of Dr. Amusa in making the RFC assessment; instead, he relied on the opinions of several

reviewing and consulting physicians, the objective medical evidence provided by Plaintiff’s

treating sources, and his own assessment of Plaintiff’s subjective complaints.

       Plaintiff next argues that the ALJ did not adequately consider Plaintiff’s obesity in making

the RFC assessment, as required by Social Security Ruling 02-01p. The Social Security

Administration recognizes that “the combined effects of obesity with other impairments can be

greater than the effects of each of the impairments considered separately.” SSR 02-01p, 2002 WL

34686281, at *1 (Sept. 12, 2002). SSR 02-01p directs the ALJ to consider, among other things,



                                                19
“the effect obesity has upon the individual's ability to perform routine movement and necessary

physical activity within the work environment.” Id. at *6. Here, the ALJ expressly recognized his

obligation to consider Plaintiff’s obesity under SSR 02-01p, discussed Plaintiff’s height, weight,

and body mass index, and stated that he had considered the effect that Plaintiff’s obesity might

have in limiting Plaintiff to work at the light exertional level and in imposing additional limitations.

(Tr. 738). In addition, the medical experts on whose opinions the ALJ relied were aware of

Plaintiff’s obesity. Because the ALJ’s discussion makes it clear that he reasonably considered her

obesity in evaluating her RFC, the Court finds no reversible error. See Heino v. Astrue, 578 F.3d

873, 881–82 (8th Cir. 2009) (holding that the ALJ adequately took into account a claimant’s

obesity where the ALJ “made numerous references on the record” to claimant’s obesity, noted her

weight and height, and included “has a history of obesity” in the hypothetical to the VE; stating,

“Because the ALJ specifically took [the claimant’s] obesity into account in his evaluation, we will

not reverse that decision.”); Brown v. Barnhart, 388 F.3d 1150, 1153 (8th Cir. 2004) (finding that

an ALJ adequately considered obesity when he “specifically referred to [the claimant’s] obesity in

evaluating his claim”). See also Partee v. Astrue, 638 F.3d 860, 863 (8th Cir. 2011) (finding no

error in the ALJ’s consideration of Plaintiff’s obesity in part because “[t]he ALJ adopted the

opinions of Dr. Bunting and Dr. Varela who were aware of the plaintiff’s obesity”).

       Plaintiff also argues that the ALJ failed to account for Plaintiff’s swelling in her legs and

the need to elevate them. As discussed above, however, the ALJ did consider these allegations, but

he reasonably found they were not consistent with the record as a whole. The ALJ specifically and

explicitly stated, “the undersigned does not find that the claimant was required to elevate her legs

during the workday.” (Tr. 746). That finding was supported by the opinions of the medical experts

and was not inconsistent with the record as a whole.



                                                  20
       In sum, the Court finds that the RFC assessment was supported by substantial evidence.

The record contains conflicting evidence, some of which might support limitations greater than

those assessed by the ALJ. However, the ALJ reasonably weighed the evidence in a manner

consistent with the evidence and the regulations. The ALJ’s decision fell within the “zone of

choice,” and this Court may not reverse that decision even if this Court might have reached a

different conclusion. See Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006).

       VI.    CONCLUSION

       For all of the foregoing reasons, the Court finds the ALJ’s decision is supported by

substantial evidence. Accordingly,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the decision of the

Commissioner of Social Security is AFFIRMED.



                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 31st day of March, 2020.




                                               21
